RESOLUCIÓN.
Por cuanto, el término para presentar en este tribunal la transcripción de la apelación en el presente recurso, venció el 27 de agosto de 1916, según la prórroga que para ello se le babía concedido al apelante.
Por cuanto, en 28 de ese mes la parte apelada notificó a la apelante, a las 3 y 40 minutos de la tarde, su moción en que nos pide que desestimemos la apelación por no haberse presentado la transcripción dentro del término legal, la que fné presentada a nuestro secretario a las 6:30 de la tarde de ese día, siendo radicada la moción al día siguiente:
Por cuanto, según las reglas 58 y 60 de las de este tribunal, si no se presenta dentro del término legal la trans-cripción de los autos para tramitar la apelación, el recurso puede ser desestimado a petición de la parte apelada, des-pués de haberla notificado, si bien será suficiente contesta-ción a tal moción que la transcripción se haya presentado cuando aquélla sea notificada, aunque la presentación se haga fuera del término legal.
Por cuanto, desde el momento que la parte apelada noti-ficó a la apelante su moción de desestimación por el motivo expresado, sin que la transcripción estuviera presentada en este tribunal dentro del término legal, nació en aquélla su derecho a que la apelación no fuera oída, derecho que debe-mos sostener porque no lo destruye el hecho de que la trans-cripción se presentara algunas horas después de la notifica-ción de la moción de desestimación.
Por tanto, vistas las reglas citadas, los artículos 299, en-mendado en 1911, y 303 del Código de Enjuiciamiento Civil, y el caso de Benedicto v. Brac, pág. 606.
Se declara con lugar la moción de la demandada y ape-lada y en su virtud se desestima la apelación interpuesta por el demandante y apelante, contra la sentencia de la Corte de *610Distrito de Ponce de 18 de marzo de 1916. Y comnníqnese esta resolución a la dicha corte de distrito a los fines pro-cedentes.

Desestimada la apelación.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro, Aldrey y Hutchison.